FILE COPY




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      July 21, 2021

                                   No. 04-20-00611-CV

                INTEREST OF L.J.L. AND J.W.L., MINOR CHILDREN

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-08129
                      Honorable Angelica Jimenez, Judge Presiding


                                     ORDER
       The Appellees' Second Motion for Extension of Time to File Brief is hereby GRANTED.
The appellees' brief is due on or before September 7, 2021. No further extensions absent
extraordinary circumstances.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court